Case: 12-7170    Document: 10     Page: 1   Filed: 11/09/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ qcourt of ~peaI~
       for tbe jfeberaI qcircuit

                FRANK MORENO, JR.,
                  Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7170


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-1314, Judge Ronald M.
Holdaway.


                      ON MOTION


                       ORDER

    Frank Moreno, Jr. moves without opposition for ex-
tensions of time to file his brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7170    Document: 10    Page: 2    Filed: 11/09/2012




FRANK MORENO, JR. V. SHINSEKI                            2


    The motions are granted. Moreno's brief (form en-
closed) is due within 90 days of the date of filing of this
order.
                                                                .'
                                   FOR THE COURT



                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s21